Citation Nr: 1426887	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.   Whether new and material evidence was received to reopen a claim for service connection for a right knee condition/pain.

2.  Whether new and material evidence was received to reopen a claim for service connection for a left knee condition/pain.

3.  Whether new and material evidence was received to reopen a claim for sinusitis.

4.  Whether new and material evidence was received to reopen a claim for service connection for an eye disorder (claimed as conjunctivitis).

5.  Entitlement to service connection for a right knee disablity.

6.  Entitlement to service connection for a left knee disablity.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for an eye disorder (claimed as conjunctivitis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty for training from December 1977 to June 1978 and on active duty from September 1978 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Regional Office (RO) in  Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.

The issues of entitlement to service connection for a right knee disorder, left knee disorder, sinusitis, and eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims for service connection for a left knee disorder, right knee disorder, sinusitis, and conjunctivitis were previously denied in a rating decision that was dated in October 1996.  The Veteran was notified of this decision and her appellate rights, but she did not perfect a timely appeal from this decision or submit additional evidence within one year.

2.  The evidence received since the October 1996  rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for a left knee disorder, right knee disorder, sinusitis, and an eye disorder (claimed as conjunctivitis).


CONCLUSIONS OF LAW

1. The RO's rating decision in October 1996 denying service connection for a right knee disorder, left knee disorder, sinusitis, and conjunctivitis is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of service connection for a left knee disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen the claim of service connection for sinusitis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received to reopen the claim of service connection for an eye disorder (claimed as conjunctivitis). 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an October 1996 rating decision , the RO denied service connection for the Veteran's claimed bilateral knee condition/pain, sinusitis, and conjunctivitis because although treatment in service was shown for these problems, they were considered temporary and resolved with treatment.  The evidence considered at that time included service treatment records and a few Tricare records from after service.  The Veteran did not timely file a notice of disagreement with this decision or submit additional evidence within one year.  The RO's decision then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the October 1996 rating decision includes additional treatment records, VA examinations, and the Veteran's testimony at the February 2013 hearing.  Treatment records indicate that the Veteran was treated for knee problems after service and had arthroscopic surgery on her right knee.  Her doctor submitted a statement opining that the Veteran's bilateral knee pain was service related.  Treatment records also show that she was at times diagnosed with sinusitis and conjunctivitis.   VA examinations diagnosed bilateral patellofemoral syndrome of the knees and meibomian gland dysfunction of the eyes which the examiner felt that the Veteran could be mistaking for conjunctivitis.  At her hearing, the Veteran testified that she had bilateral knee pain, sinusitis, and recurrent conjunctivitis since service and that she still had these conditions and was receiving current treatment for them.

This evidence is new, because it was not of record at the time of the prior decision.  It is material, because it shows post-service diagnoses of bilateral knee problems, recurrent conjunctivitis, and sinusitis, providing evidence of a current disability that could be related to service.  Additionally, the Veteran's doctor submitted a nexus statement linking her knee problems to service, which also addresses an element of service connection that was missing at the time of the prior determinations.  Thus, the claims are reopened.


ORDER

The claim for entitlement to service connection for a right knee condition/pain is reopened.

The claim for entitlement to service connection for a left knee condition/pain is reopened.

The claim for entitlement to service connection for sinusitis is reopened.

The claim for entitlement to service connection for an eye disorder (claimed as conjunctivitis) is reopened.


REMAND

With regard to the Veteran's service connection claims, additional evidentiary development is required.  With the exception of some 2009 records pertaining to her right knee surgery and some optometry records for the period up to 2007, the majority of the post-service treatment records in the claims file pertain to the 1990s, well before the Veteran filed this claim. Therefore, they shed little light on her current medical problems including whether there is a current disability with respect to the claimed conditions.  At her hearing, the Veteran testified that she was receiving current treatment for her knees, sinuses, and eye problems.  She should be given an opportunity to submit these records or to provide appropriate releases to enable VA to obtain her current private treatment records.  

Additionally, with respect to the VA examination of the Veteran's knees, the VA opinion is inadequate because it was premised on the lack of service treatment records showing chronic knee complaints.  However, at her hearing the Veteran testified that she had knee problems since 1981 but rarely sought medical treatment in service, instead treating her knee pains with over the counter medications.  The hearing occurred after the examination and it does not appear that the examiner considered the Veteran's allegations of chronic symptoms in service.  Additionally, at the hearing the Veteran's representative suggested that her current knee problems may have been caused by strenuous activity and physical training in service.  This theory of entitlement has not been addressed by a VA examiner yet.

With respect to the claimed sinusitis, the Veteran was not diagnosed with sinusitis at the examination.  The examiner indicated that the Veteran had headaches of indeterminate etiology rather than a sinus problem.  The Veteran previously applied for service connection for headaches and this was denied.  The examiner did not even attempt to explain the Veteran's complaints of claimed sinus symptoms other than headaches.  In light of the Veteran's report of recurrent sinus infections and some records showing diagnoses of sinusitis after service, a further opinion is required that explains the full constellation of the Veteran's symptoms.

With respect to the claimed conjunctivitis, the VA examiner did not diagnose conjunctivitis but noted that the Veteran had  mild meibomian gland dysfunction in both eyes which could cause the symptoms that the Veteran referred to as "conjunctivitis."  He opined that she did not have an eye disorder related to her treatment for conjunctivitis in service between 1981 and 1986 (notably, the Veteran was not discharged from the service until 1993).  However, he did not address whether the diagnosed meibomian gland dysfunction onset during service or was caused by a disease or injury in service other than treatment for conjunctivitis.  It is noted that some of the treatment records submitted by the Veteran appear to date her eye complaints to around the time that she was discharged.  Thus, further examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all treatment that she received since service for her claimed bilateral knee problems, eye problems, and sinusitis.  She should be requested to provide appropriate releases to enable VA to obtain records from her current treatment providers and any other identified treatment source.  All identified records should be obtained, to the extent that the Veteran provides appropriate releases.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.  She should also be notified that she may submit these records herself.

2.  After the above development is completed, schedule the Veteran for a VA examination of her knees. The examiner should review the claims file. The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current bilateral knee disorders either onset during service or were caused or made worse by a disease or injury in service, including engaging in physical training and other strenuous activities in service.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  In doing so, he or she should discuss the April 2013 opinion submitted by the Veteran's private physician.  

3.  After the development in #1 is completed, afford the Veteran another VA examination of her sinuses.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether the Veteran has a current chronic sinus disorder, with consideration given to her reported symptoms and the other evidence of record. If any tests or studies are needed in order to make a diagnosis, these should be performed.  If a chronic sinus disorder is diagnosed, the examiner should indicate whether it at least as likely as not (at least 50 percent likely) onset during service or was caused or made permanently worse by a disease or injury in service.  The examiner should provide a complete rationale for his or her conclusions.

4.  After the development in #1 is completed afford the Veteran a new eye examination.  The examiner should provide diagnoses for all current eye disorders, including specifically whether there is any evidence of chronic conjunctivitis.  The examiner should then indicate whether it is at least as likely as not (at least 50 percent likely) that any diagnosed eye disorder, including the meiboman gland dysfunction diagnosed at the April 2011 examination, either onset during the Veteran's service or was caused or made permanently worse by a disease or injury in service.  The examiner should provide a complete rationale for his or her conclusions.

5.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


